DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to an amendment filed 2/23/2022. As directed by the amendment, claims 1, 4, 12, 14-15, 23, and 25 were amended, claims 2-3 and 16 were cancelled, and new claims were added. Thus, claims 1, 4-15 and 17-27 are presently pending in this application
Claims 1, 4-15 and 17-27 are allowed based on the Examiner’s amendments below. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record Colby (2009/0101215), Bartos (4,722,333), DeVries (4,794,922) and Meidenbauer (2,406,888) do not specifically disclose the claimed apparatus as presented in the claims 1, 4-15 and 17-27. 
Regarding claim 1, Colby discloses an air supply system (10, see figs. 1-5) comprising: a one-piece manifold body (11, fig. 5) having: at least one bottle port (see the annotated-Colby fig. 5 detail above) configured to removably receive a bottle of pressurized air (12, see paragraph 0086 and fig. 2); a first stage regulator chamber (see the annotated-Colby fig. 5 detail above) configured to receive a first stage regulator (see fig. 5, the components 32, 24, 22, 46, 48, 20, 36, 18, 16, 40, 34, 44 and 42 are first stage regulator, see paragraphs 0078-0079) and to position said first stage regulator so that said first stage regulator extends horizontally through said first stage regulator chamber from a front side of said manifold body to a back side of said manifold body opposite said front side (see the annotated-Colby fig. 5 detail above, fig. 5 and fig. 2); a quick disconnect fitting port (76, fig. 2, paragraph 0086 and 0090-0092, Colby discloses a quick disconnect coupling 170 is connected to fill port 76); an air channel in fluid communication with said at least one bottle port and said first stage regulator chamber; and an outlet channel in fluid communication with said first stage regulator chamber (see the annotated-Colby fig. 5 detail above and fig. 2).
Bartos discloses an air supply system (10, 12, 14 and 16, fig. 1, Col 3, lines 20-31) comprising: a manifold body (16, fig. 1, col 3, lines 20-31) having: at least one bottle port (80, fig. 3) configured to removably receive a bottle of pressurized air (14, fig. 3, col 3, lines 46-51, Bartos discloses that the cylinder 14 and the axially extending external passageway 80 are threaded, therefore, 14 would be removable from 80); a first stage regulator chamber (chamber having opening 36 where 18 is being positioned within, see fig. 3, Col 3, lines 61-68) configured to receive a first stage regulator (18 being shown in fig. 3 with the detailed structure shown in fig. 5, see Col 7, lines 1-34) and to position said first stage regulator so that said first stage regulator extends horizontally through said first stage regulator chamber from a front side of said manifold body to a back side of said manifold body opposite said front side (see fig. 3, as shown, 18 is being mounted horizontally through the first stage regulator, the front is the side of the manifold 16 opposite the bottle 14 side, the back side is the side having bottle 14); a fitting port (60, 54, and 64, wherein the fitting is the threaded portion of 12a, see Col 3, lines 46-68 which discloses that the tank 12 is threadably connected and opening 36 for accommodating the fitting port of 64, alternatively, the fitting port can be considered as opening 32 and the fitting is 60, 52, and 64); an air channel (see the annotated-Bartos fig. 3 above, see 24 in Col 3, lines 61-67) in fluid communication with said at least one bottle port (80) and said first stage regulator chamber (chamber having opening 36 where 18 is being positioned within, see fig. 3); and an outlet channel in fluid communication with said first stage regulator chamber channel (see the annotated-Bartos fig. 3 above).
DeVries teaches an air supply system (10, fig. 1, Col 3, lines 11-12) including a one-piece manifold body (42, fig. 2, col 4, lines 45-66 to col 5, line 2). 
Meidenbauer teaches a quick connecting fitting port configured to receive a bottle of pressurized air (see quick connector 32 being used with 31, see fig. 3, col 3, lines 15-25). 
However, Colby, Bartos, DeVries, and Meidenbauer fail to disclose that the one-piece manifold body comprises a top side, a bottom side opposite the top side, a front side extending between said top side and said bottom side, and a back side opposite said front side, said one-piece manifold body, wherein the first stage regulator chamber extending through said manifold body from said front side to said back side, and a quick disconnect fitting port positioned between said bottle ports and configured to receive pressurized air from an external source and deliver said pressurized air to said first stage regulator chamber and from said first stage regulator chamber to said plurality of bottle ports and to said outlet channel and a first stage regulator further comprising a diaphragm and valve positioned within and operatively engaging said first stage regulator chamber, wherein said first stage regulator extends horizontally through said first stage regulator chamber between the plurality of bottle ports from the front side of said manifold body to the back side of said manifold body. Therefore to modify Colby, Bartos, DeVries, and Meidenbauer to arrive at the claim invention would not have been obvious and would be based upon improper hindsight reasonings. 
Regarding claim 15, Bartos discloses an air supply system (10, 12, 14 and 16, fig. 1, Col 3, lines 20-31) comprising: a manifold body (16, fig. 1, col 3, lines 20-31) having: at least one bottle port (80, fig. 3) configured to removably receive a bottle of pressurized air (14, fig. 3, col 3, lines 46-51, Bartos discloses that the cylinder 14 and the axially extending external passageway 80 are threaded, therefore, they would be removable); a first stage regulator chamber (chamber having opening 36 where 18 is being positioned within, see fig. 3, Col 3, lines 61-68) configured to receive a first stage regulator (18 being shown in fig. 3 with the detailed structure shown in fig. 5, see Col 7, lines 1-34) and to position said first stage regulator so that said first stage regulator extends horizontally through said first stage regulator chamber from a front side of said manifold body to a back side of said manifold body opposite said front side (see fig. 3, as shown 18 is being mounted horizontally through the first stage regulator, the front is the side of the manifold 16 opposite the bottle 14 side, the back side is the side having bottle 14); a fitting port (60, 54, and 64, wherein the fitting is the threaded portion of 12a, see Col 3, lines 46-68 which discloses that the tank 12 is threadably connected and opening 36 for accommodating the fitting port of 64, alternatively, the fitting port can be considered as opening 32 and the fitting is 60, 52, and 64); an air channel (see the annotated-Bartos fig. 3 above, see 24 in Col 3, lines 61-67) in fluid communication with said at least one bottle port (80) and said first stage regulator chamber (18, see fig. 3); and an outlet channel in fluid communication with said first stage regulator chamber channel (see the annotated-Bartos fig. 3 above).
DeVries teaches an air supply system (10, fig. 1, Col 3, lines 11-12) including a one-piece manifold body (42, fig. 2, col 4, lines 45-66 to col 5, line 2). 
Meidenbauer teaches a quick connecting fitting port configured to receive a bottle of pressurized air (see quick connector 32 being used with 31, see fig. 3, col 3, lines 15-25).
However, Bartos, DeVries, and Meidenbauer fail to disclose that the one-piece manifold body comprises a top side, a bottom side opposite the top side, a front side extending between said top side and said bottom side, and a back side opposite said front side, said one-piece manifold body, wherein the first stage regulator chamber extending through said manifold body from said front side to said back side, and a quick disconnect fitting port positioned between said bottle ports and configured to receive pressurized air from an external source and deliver said pressurized air to said first stage regulator chamber and from said first stage regulator chamber to said plurality of bottle ports and to said outlet channel and a first stage regulator further comprising a diaphragm and valve positioned within and operatively engaging said first stage regulator chamber, wherein said first stage regulator extends horizontally through said first stage regulator chamber between the plurality of bottle ports from the front side of said manifold body to the back side of said manifold body. Therefore to modify Bartos, DeVries, and Meidenbauer to arrive at the claim invention would not have been obvious and would be based upon improper hindsight reasonings. 
Therefore, claims 1, 4-15 and 17-27 have been found allowable since any conclusion of obviousness would be based upon improper hindsight reasoning, using knowledge gleaned only from the applicant's disclosure.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance". 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bartos (4,800,923) is cited to show a one piece manifold. 
Neumann (2008/0271796) is cited to show a one piece manifold.
Street (2007/0215209) is cited to show a one piece manifold.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU A VO whose telephone number is (571)270-1045.  The examiner can normally be reached on M-F from 9:30 AM to 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TU A VO/Primary Examiner, Art Unit 3785